DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bonano et al (9,867,914 B2) in view of Ito (2007/0110612 A1).
4.	Regarding to claim 1, Bonano et al disclose a hydrophobic filter (139 in Fig. 5, col. 7, lines 53-55, col. 2, lines 65-67) for filtering an airflow (117 in Fig. 5) or another gaseous flow in a medical application (col. 1, line 30), the filter comprising a housing (120, col. 1, lines 30-31) encompassing a liquid trap chamber (128), an inlet port (125) arranged on the liquid trap chamber and forming an inlet opening (see Fig. 5), an outlet port (131) arranged on the liquid trap chamber and forming an outlet opening (see Fig. 5), and a filtering media comprising a hydrophobic structure (139 in Fig. 5) extending along a plane of extension and locating within the filter chamber (138), wherein the liquid trap chamber (128) having the inlet opening (125) opens into the chamber (128) and the outlet opening (131) opens into the outlet chamber, in such a way that the outlet opening (131) opens into the chamber (128) at a first location when viewed along the plane of extension and the inlet opening (125) opens into the chamber (128) at a second location different from the first location when viewed along the plane of extension (see details of Fig. 5).  Bonano et al disclose the filter assembly (120) 
Claim 1 differs from the disclosure of Bonano et al in that the filter housing is a unitary chamber with a hydrophobic filter located within the housing.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide plural parts (liquid trap chamber & filter chamber of Bonano et al) forming a unitary structure (a filter housing with the liquid trap chamber & filter chamber located within) as a matter of design choice.  In re Larson, 144 USPQ 347.  In re Lockart, 90 USPQ 214.  In addition, it is well settled that mere change of shape without affecting the function of the part would have been an obvious design modification.  Eskimo Pie Corp v. Levous et al 3 USPQ 23.
	Claim 1 also differs from the disclosure of Bonano et al in that the filter housing comprises a vertical inlet and a horizontal outlet.  Ito discloses a medical fluid (blood) filter housing having a vertical inlet (3 in Fig. 2) for the inflow of blood and a horizontal outlet (4) for the outflow of blood.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the horizontal inlet of Bonano et al to have a vertical configuration and the outlet to be horizontal as taught by Ito since it is well known in the art that vertical inlet and horizontal outlet would create a fluid swirling flow by centrifugal force action due to the gas-liquid density difference within the filter housing (paragraph 0052).



5.	Regarding to claim 2, Bonano et al disclose the housing (120) comprises a bottom and a top, the second location being displaced with respect to the first location towards the top (see Fig. 5).
6.	Regarding to claim 3, Bonano et al disclose the liquid trap chamber (128) forms a collection chamber (130) for collecting condensation liquid (130, col. 7, lines 45-47) at the bottom of the housing (see Fig. 5).
7.	Regarding to claims 4-6, Bonato et al show in Figs. 3 & 5 that the inlet of the housing (120) comprising a tapering structure (see 121 in Fig. 3, Fig. 5) being tapered in a direction pointing away from the hydrophobic structure (139) the tapering structure (121) forming the collection chamber (130), wherein the inlet chamber (128) comprises an inlet structure (123 in Fig. 3) adjoining the tapering structure (121) at a side facing away from the hydrophobic structure (139), and a curved guide face (unlabeled in Fig. 3) and a planar face (121) extending at an angle with respect to the guide face wherein the inlet port (123) is arranged.
8.	Regarding to claim 9, Bonano et al show in Fig. 5 that the collection chamber collecting condensate (130) inherently a drainage port to drain condensation liquid (130) from the chamber (128).
9.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bonano et al (9,867,914 B2) in view of Ito (2007/0110612 A1), as applied supra.
10.	Claims 7 and 8 call for various shape of the collection chamber such as widening towards the bottom of chamber or extending beneath a bottom edge of the hydrophobic filter structure.  It would have been obvious to a person having ordinary skill in the art at Eskimo Pie Corp v. Levous et al 3 USPQ 23.
11.	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bonano et al (9,867,914 B2) in view of Ito (2007/0110612 A1), as applied supra.
12.	Bonano et al disclose the filter assembly with parts being connected to each other via ultrasonic welding (col. 8, lines 28-31) instead of via clamping and supporting member with ribs as called for by claims 11-15.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use any of these known fastener means such as ultrasonic welding or clamping multiple parts via supporting member with ribs as interchangeable equivalents, because one of ordinary skill in the art would have been able to carry out such substitution to achieve the predictable result of effectively connect the two housing parts together.  “The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).  In the instant case, the equivalence of ultrasonic welding or the clamping action of supporting member with ribs for their use in the clamp/fastener/welding art to hold two members together and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Response to Amendment
13.	Applicant's arguments filed on June 08, 2021 have been fully considered but they are not persuasive. 
14.	Applicant argues that the cited prior art Bonano et al does not disclose a filter housing with a vertical inlet and a horizontal outlet.  The Examiner still maintains Bonano et al as the primary reference under the 103 rejection of the claims to show:
Bonano et al disclose a hydrophobic filter (139 in Fig. 5, col. 7, lines 53-55, col. 2, lines 65-67) for filtering an airflow (117 in Fig. 5) or another gaseous flow in a medical application (col. 1, line 30), the filter comprising a housing (120, col. 1, lines 30-31) encompassing a liquid trap chamber (128), an inlet port (125) arranged on the liquid trap chamber and forming an inlet opening (see Fig. 5), an outlet port (131) arranged on the liquid trap chamber and forming an outlet opening (see Fig. 5), and a filtering media comprising a hydrophobic structure (139 in Fig. 5) extending along a plane of extension and locating within the filter chamber (138), wherein the liquid trap chamber (128) having the inlet opening (125) opens into the chamber (128) and the outlet opening (131) opens into the outlet chamber, in such a way that the outlet opening (131) opens into the chamber (128) at a first location when viewed along the plane of extension and the inlet opening (125) opens into the chamber (128) at a second location different from the first location when viewed along the plane of extension (see details of Fig. 5).  Bonano et al disclose the filter assembly (120) comprising a liquid trap chamber (128) separated from the filter chamber (138) by a hydrophobic filter membrane (139) wherein the inlet and outlet are located in parallel within the liquid trap chamber (128 in Fig. 5).  
Claim 1 differs from the disclosure of Bonano et al in that the filter housing is a unitary chamber with a hydrophobic filter located within the housing.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide plural parts (liquid trap chamber & filter chamber of Bonato et al) forming a unitary structure (a filter housing with the liquid trap chamber & filter chamber located within) as a matter of design choice.  In re Larson, 144 USPQ 347.  In re Lockart, 90 USPQ 214.  In addition, it is well settled that mere change of shape without affecting the function of the part would have been an obvious design modification.  Eskimo Pie Corp v. Levous et al 3 USPQ 23.
	Claim 1 also differs from the disclosure of Bonano et al in that the filter housing comprises a vertical inlet and a horizontal outlet.  The Examiner newly introduces Ito (2007/0110612 A1) as the secondary reference in combination with Bonano et al under the 103 rejection of the claims to show:
Ito discloses a medical fluid (blood) filter housing having a vertical inlet (3 in Fig. 2) for the inflow of blood and a horizontal outlet (4) for the outflow of blood.  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the horizontal inlet of Bonano et al to have a vertical configuration and the outlet to be horizontal as taught by Ito since it is well known in the art that vertical inlet and horizontal outlet would create a fluid swirling flow by centrifugal force action due to the gas-liquid density difference within the filter housing (paragraph 0052).
15.	Applicant’s arguments with respect to claims 1-9 and 11-15 have been thoroughly considered but are moot in view of the new rejections, as discussed above.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 14, 2021